Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Receipt of Remarks/Amendments filed on 04/13/2022 is acknowledged. Claims 1-8, 10-11, 14-15, 19-20, and 22-29 are cancelled. Claims 9, 12-13, 16-18, 21, and 30 have been amended and are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
There is no parent data for this application, 16/792,400.

New and Modified Rejections and Objections as Necessitated by the Amendment 
Filed on 04/13/2022
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Figure 3 in the instant Application is a graph indicating bacterial number on the y-axis, and concentrations ranging from 0 (WT) to 100 mM in the x-axis.  However, it is unclear what concentrations are being referred to in the x-axis. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12, 16-17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitnitsky et al. Sci Rep 7, 44554 (2017) in view of FeAce (Cultivace Growth, 2017).
Applicant Claims
Applicant claims a composition and a kit for inhibiting the growth of Pseudomonas syringae on a bean plant material, the composition comprising from about 0.1 mM to about 10 mM of sodium acetate and from about 0.01 mM to about 1 mM of iron acetate; in the form of a powder or a solution; wherein the composition comprises about 1 mM of sodium acetate and about 0.1 mM of iron acetate. 
Applicant also claims a kit comprising kit comprising from about 0.1 mM to about 10 mM of sodium acetate and from about 0.01 mM to about 1 mM of iron acetate and an instruction manual. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Zhitnitsky teaches the potentiation of the anti-bacterial activity of transition metals by organic acids. Zhitnitsky teaches the strong synergy between low, non-toxic concentrations of transition metals (TM) and organic acids, and the mechanism by which organic acids shuttle transition metals through the permeability barrier of the bacterial membrane, leading to increased influx of transition metals into bacterial cells, thereby inhibiting the growth of a broad range of plant and human bacterial pathogens. Zhitnitsky comprehends the use of such strategy in agricultural crop protection (Abstract).
	 Zhitnitsky comprehends that organic acids form complexes with transition metals (e.g., zinc-acetate, copper-acetate and copper-butyrate (p. 4, 6th paragraph), and measured the TM influx into cells in the absence or presence of organic acids using zinc (Zn), copper (Cu), nickel (Ni), and iron (Fe) in the presence of sodium acetate, and showed that Fe accumulated in the cells at 5-6 fold higher in the presence of 50 mM sodium acetate (Fig. 4B; p. 4, last paragraph). Zhitnitsky also observed that the combination of organic acids and TM to be useful in inhibiting plant pathogens, Pseudomonas syringae and Xanthomonas euvesicatoria (Suppl Info Fig. 8; p. 7, last paragraph).  The organic acids tested against these two plant pathogens were 30 mM acetate, 1.5 mM sorbic acid, and 65 mM butyrate, and the TM is Cu at 1.6-4 mM. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Zhitnitsky does not expressly teach the combination of sodium acetate and iron acetate. The reference does not expressly teach the acetate concentrations instantly claimed.  Zhitnitsky does not teach application of composition to bean plant. 
The concentration of TM taught by Zhitnitsky (1.6 mM Cu), renders obvious the about 1mM transition metal concentration, i.e. 1 mM Fe acetate. Zhitnitsky relates testing a range of sodium acetate from 0-287 mM in the combination with Cu salt against P. aeruginosa, thereby rendering obvious the concentration of sodium acetate instantly claimed (Fig. 6, Supporting Information).
	FeAce supports Zhitnitsky by providing additional motivation to add iron acetate in a composition for plant.  FeAce is an iron acetate fertilizer. FeAce states that the fertilizer delivers the nutrients essential for chlorophyll production, plant respiration, and metabolism, and is suitable for all crops including beans (p. 1, 3rd column).
	FeAce teaches application of iron acetate to row crops, e.g. applying 1-8 pints of the solution to tomatoes, etc. when the plant is 4-8 inches long (p. 4). FeAce contains 5% iron acetate fertilizer, which is ideal for delivering nutrients essential for chlorophyll production, plant respiration and metabolism (p. 2, 1st paragraph). FeAce teaches different dilution of the concentration depending on the crop type (p. 1, 1st column).  FeAce is a commercial product, and the product comes with a manual, thereby anticipating the kit instantly claimed. Therefore, FeAce assists in rendering obvious critical elements of Claims 9, 12, and 16-17.
With regards to the intended use (“a composition for inhibiting the growth of P. syringae.…”), nothing precludes the use of the composition of the prior art as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). Both the claims and the prior art are drawn to a composition comprising an effective amount of acetate. In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  Furthermore, Zhitnitsky recognizes that its teaching bear significant application in agriculture (Abstract; p. 7, last paragraph; p. 9, Discussion, 1st paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Zhitnitsky recognizes the strong synergy between low concentrations of transition metals including iron (TM) and organic acids including acetates, and exemplifies the combination of iron and sodium acetate; recognizing the synergism. FeAce teaches that iron acetate is a known fertilizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhitnitsky and FeAce, arriving at the instant claims. One skilled in the art would try any of the four TM recited by Zhitnitsky as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try iron especially because Zhitnitsky has shown how the combination of iron with sodium acetate increases its influx in bacteria. One would also be motivated to do so because Zhitnitsky has shown the synergistic activity of a composition combining TM with organic acids such as acetate. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). Importantly, one would choose iron acetate because FeAce has shown its suitability for application as fertilizer to crop plants, including tomato plants. 
Additionally, Zhitnitsky comprehends that organic acids form complexes with transition metals, e.g. zinc-acetate. Zhitnitsky taught transition metals, including iron and copper, and their synergistic effect with organic acids, such as sorbic acid, butyrate, and acetate, in bactericidal activity. Zhitnitsky shows the synergistic bactericidal activity of sorbic acid and copper sulfate against P. syringae. Therefor it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the CuSo4 component with iron acetate when identifying additional synergistic combinations of TM and organic acids active against P. syringae in the composition of Zhitnitsky. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
While the exact amounts of sodium acetate and iron acetate, particularly 0.1 mM iron acetate with 1 mM sodium acetate, are not disclosed by Zhitnitsky, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of ethinylestradiol in the system or its release rate, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. The Examiner notes that Zhitnitsky tested different concentrations of metals, e.g. 0.3 mM CuSO4 against Vibrio cholerae (Supp. Fig. 7B), 2.6 mM CuSO4 against Pseudomonas syringae (Supp. Fig. 8B), and 0.3 mM Fe (Fig. 4B); and tested a range of sodium acetate from 0-287 mM in the combination with Cu salt against P. aeruginosa, testing a range of the TM salt (Fig. 6, Supporting Information). As such, it would be reasonable, for example, for a skilled artisan to similarly perform the experiment with iron acetate, testing a range of concentrations accordingly until the effective concentration is identified depending on the bacteria being tested, and arrive at the instantly claimed concentration of iron acetate and sodium acetate.
There is no patentable difference between the kit and the composition claims. The only difference between the kit in Claim 17 and the composition in Claim 9, and their corresponding dependent claims, is the recitation of an instruction manual in Claim 17. “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267; 95 USPQ2d 1833 (Fed. Cir. Aug. 2, 2010).  See MPEP § 21102.01 [R-3].    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to provide an instruction manual along with the composition of Zhitnitsky in a composition kit, as shown by FeAce, in order to relay to the user the recommended use and precautions in using the product. 	
Claims 13, 18, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitnitsky in view of FeAce as applies to Claims 9 and 17 above and further in view of Chandra et al. (Spectrochimica Acta Part A 94 (2012) 312-317), hereinafter Chandra.
Applicant Claims
Applicant claims the composition and kit above, further comprising a metal acetate selected from the group consisting of sodium acetate, iron acetate, potassium acetate, lithium acetate, magnesium acetate, calcium acetate, aluminum acetate, nickel acetate, and a combination thereof; further comprising nickel acetate. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Zhitnitsky and FeAce have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Zhitnitsky does not expressly teach the combination nickel acetate. However, Zhitnitsky teaches the uptake of nickel and other TMs in the presence of sodium acetate in bacterial cell  (Fig. 4B).
	Chandra is in the related field and relates the antimicrobial properties of copper and nickel complexes (Abstract). Chandra describes how nickel acetate binds ligands and forms complexes together ligand L. Chandra relates the antimicrobial screening studies of the ligand complexes with Ni acetate and Cu acetate, specifically testing with bacteria Bacillus sublitis Gram (+) and Xanthomonas compestIis Gram (-) bacteria, and showing moderate inhibition at 0.1 ppm which is comparable to standard antibiotic streptomycin (p. 316, Sections 4.7 and 4.7.1; Graph 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhitnitsky with that of Chandra arriving at the claims reciting the nickel acetate limitation. One would have been motivated to do so because Zhitnitsky already recognizes Cu, Ni, Fe and Zn with organic acids to be inhibitory against bacteria and therefore also add nickel acetate which is known to bind ligands and show bactericidal activity. Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Zhitnitsky’s combination of TM an organic acid are disclosed as having synergistic bactericidal activity, and are being combined with nickel acetate, which forms complexes with ligands and inhibits bacteria, to form a third bactericidal composition.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant argues that Bain is silent regarding treatment of "a bean plant" and that the composition comprises "from about 0.1 mM to about 10 mM of sodium acetate and from about 0.01 mM to about 1 mM of iron acetate.
Applicant’s arguments with respect to the rejection over Bain have been considered but are moot because the modified rejection necessitated by the amendment does not rely on Bain applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the FeAce brochure has a copyright notice of 2021, and therefore not prior art.
The Examiner inadvertently attached the incorrect copy of NPL intended to be supplied. The supplied copy is part of the NPL, which contains the revision date of 07/05/17; this date was cited in the PTO-892 form submitted with the previous Office Action. Additionally, the last page indicate the Safety Data Sheet history of issuance dating as early as 05/30/2013. These missing pages can be found by clicking the links which were on the supplied copy submitted with the previous Office Action.  The complete copy is submitted herewith.  
Applicant teaches that Zhitnitsky shows higher concentration required for activity, 150 mM sodium acetate vs. E. coli, and various acetate concentrations ranging from 0 mM to 600 mM.  Applicant alleges that no significant effect on E. coli occurs until at least about 75 mM acetate concentration. Applicant argues that the minimum level of sodium acetate in Zhitnitsky which shows any significant activity against E.coli is at least 7.5 times greater than the maximum of the present invention, and that neither Zhitnitsky nor Bain indicate that any synergistic effect would be expected when iron acetate and sodium acetate are combined. Applicant further remarks that Zhitnitsky only contain a single transition metal, focusing on copper and zinc metals, and does not specifically point towards the combination of iron acetate and sodium acetate; further, sodium is not a transition metal, and not in scope of Zhitnitsky's teachings; Zhitnitsky does not specifically consider the inhibition of P. syringae on a bean plant.
The Examiner has considered these arguments but found them unpersuasive. Firstly, the Applicant is reminded that the rejection is one of obviousness and not anticipation. It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in the previous Office Action (to which Applicant's attention is directed). Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Zhitnitsky comprehends the synergistic activity arising from the combination of organic acids and TM in inhibiting plant pathogens (See Title), specifically teaching Pseudomonas syringae. Regardless of the argument that sodium not a transition metal, Zhitnitsky expressly tests sodium acetate in combination with transition metals CuSO4 and ZnSO4. While Zhitnitsky does not expressly teach iron and nickel, Zhitnitsky comprehends that organic acids form complexes with transition metals, reciting that the study of TM influx into cells revealed higher levels of zinc, copper, nickel and iron in the cells grown in the presence of sodium acetate (Fig. 4B), with the greatest accumulation observed for Ni and Fe. Because synergism was expressly taught by Zhitnitsky for Zn and Cu, and Zhitnitsky recognizes that Ni and Fe are also modulated by sodium acetate, a skilled artisan would therefore expect and observe synergistic effect with reasonable expectation of success when iron salt and sodium acetate are combined. With regards to choosing Fe acetate as the iron salt, FeAce is combined with Zhitnitsky. 
With regards to Zhitnitsky not specifically teaching the inhibition of P. syringae on a bean plant, Applicant is reminded that the composition is drawn to a composition comprising sodium acetate and iron acetate at a range of molar concentration. The recitation of “for inhibiting the growth of Pseudomonas Syringae on a bean plant” is intended use, and nothing precludes the use of the compound/composition of the prior art put name here et al. as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  Furthermore, Fe-Ace teaches bean plant and is combined with Zhitnitsky, rendering this limitation obvious.
Regarding the argument that Zhitnitsky shows higher concentration of sodium acetate required for activity, compared to the present invention, concentrations of the components are experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations; the prior art and the instant specification are evidence to this.  It would have been obvious to make a composition comprising the combination of sodium acetate and iron acetate based on the teachings of the prior art and prepare these with the varying molar ratios of the components as exemplified by Zhitnitsky when the reference varied the range from 0 to 287 mM acetate in combination with varying concentration of copper salt, and depending on the bacteria being tested. For instance, one would start with 0-287 mM sodium acetate and the TM at 0-5 mM per Zhitnitsky’s teaching (Fig. 6), which were the range used for another Pseudomonas bacteria, and therefore also try the instantly claimed concentrations.  One would have been motivated to do so because the ordinary skilled artisan knew that synergistic concentrations would be determined by testing a range of concentration of each component as shown by Zhitnitsky. Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though Applicant's modification results 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). 
Conclusion
No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616